DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites “determining, via a selected optimization strategy, the balancing solution defining a correction to apply to the rotating body to achieve corrected balance parameters meeting the set of constraints” which is a mathematical concept.
This judicial exception is not integrated into a practical application because the additional elements 1) “receiving balance parameters defining measured imbalance associated with the rotating body;” and 2) “receiving a set of constraints, at least one of the constraints defining a non-zero target correction of one of the balance parameters” both pertain, individually and as a combination, to insignificant pre-solution activity merely present to collect data to perform the mathematical concept and generally link the invention to balancing. The claim does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements 1) “receiving balance parameters defining measured imbalance associated with the rotating body;” and 2) “receiving a set of constraints, at least one of the constraints defining a non-zero target correction of one of the balance parameters” both pertain, individually and as a combination, to insignificant pre-solution activity merely present to collect data to perform the mathematical concept and generally link the invention to balancing. Furthermore, the additional elements, individually and in combination, are well-understood, routine and conventional in the art. See US 6952964 disclosing “receiving balance parameters defining measured imbalance associated with the rotating body” (Col 7, lines 33 – 45) and “receiving a set of constraints, at least one of the constraints defining a non-zero target correction of one of the balance parameters” i.e. imbalance is not completely resolved but brought to a level imperceptible to the average consumer (Col 8, lines 20 – 42).
As such, Claim 1 pertains to an abstract idea without significantly more.
Claim 10 recites “determine, via a selected optimization strategy, the balancing solution defining a correction to apply to the rotating body to achieve corrected balance parameters meeting the set of constraints” which is a mathematical concept.
This judicial exception is not integrated into a practical application because the additional elements 1) “receive balance parameters defining measured imbalance associated with the rotating body;” 2) “receive a set of constraints, at least one of the constraints defining a non-zero target correction of one of the balance parameters,” and 3) “processing circuitry”. Both 1) and 2) pertain to insignificant pre-solution activity merely present to collect data to perform the mathematical concept and generally link the invention to balancing. 3) pertains to structure recited at a high level of generality merely present to provide a platform to perform the abstract idea. The claim does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional elements 1) and 2) both pertain to insignificant pre-solution activity merely present to collect data to perform the mathematical concept and generally link the invention to balancing. 3) is merely present reciting a computer as a tool to perform the abstract idea. Furthermore, the additional elements, individually and in combination, are well-understood, routine and conventional in the art. See US 6952964 disclosing “processing circuitry” (20) configured to “receive balance parameters defining measured imbalance associated with the rotating body” (Col 7, lines 33 – 45) and “receive a set of constraints, at least one of the constraints defining a non-zero target correction of one of the balance parameters” i.e. imbalance is not completely resolved but brought to a level imperceptible to the average consumer (Col 8, lines 20 – 42).
As such, Claim 10 pertains to an abstract idea without significantly more.
	Claim 19 recites “determine, via a selected optimization strategy, the balancing solution defining a correction to apply to the rotating body to achieve corrected balance parameters meeting the set of constraint” which is a mathematical concept.
This judicial exception is not integrated into a practical application because the additional elements 1) a balancer comprising a motor and spindle for rotating the rotating body, and 2) one or more sensors configured to determine balance parameters defining measured imbalance associated with the rotating body; and 3) a balance controller comprising processing circuitry configured to: 4) receive the balance parameters and 5) receive a set of constraints, at least one of the constraints defining a non-zero target correction of one of the balance parameters. Both 1) – 5) are merely present to collect data to perform the mathematical concept and generally link the invention to balancing. 1) - 3) pertains to structure recited at a high level of generality merely present to provide a platform to perform the abstract idea. The claim does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional elements 1) – 5) are merely present to collect data to perform the mathematical concept and generally link the invention to balancing. 3) is merely present reciting a computer as a tool to perform the abstract idea. Furthermore, the additional elements, individually and in combination, are well-understood, routine and conventional in the art. See US 6952964 disclosing “processing circuitry” (20) configured to “receive balance parameters defining measured imbalance associated with the rotating body” (Col 7, lines 33 – 45), “receive a set of constraints, at least one of the constraints defining a non-zero target correction of one of the balance parameters” i.e. imbalance is not completely resolved but brought to a level imperceptible to the average consumer (Col 8, lines 20 – 42), a balancer comprising a motor (14) and spindle (12) for rotating the rotating body (Col 4, lines 48 – 60), and 2) one or more sensors (26, 24) configured to determine balance parameters defining measured imbalance associated with the rotating body (Col 7, lines 33 – 45)
	As such, Claim 19 pertains to an abstract idea without significantly more.
	Claims 2, 5, 6, 7, 8, 9, 11, 14, 15, 16, 17, 18, and 20 all pertain to collect data to perform the mathematical concept thus failing to amount to significantly more.
	Claims 3, 4, 12, and 13, all pertain to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the claim recites “determining, via a selected optimization strategy, the balancing solution defining a correction to apply to the rotating body to achieve corrected balance parameters meeting the set of constraints”
The specification fails to describe what the optimization strategy is (other than a general description of goal of the algorithm e.g. “minimize weight” “minimize static imbalance” “minimize couple imbalance” “minimize both static and couple imbalance while prioritizing a lowest static imbalance” and “minimize both couple imbalance and static imbalance without prioritizing static imbalance or couple imbalance”), what the actual algorithms are, how the constraints are used to in the optimization strategy, and what a balancing solution is.
As such, the claimed invention was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Similar can be said regarding Claims 10 and 19.
This rejection applies to all recitations of the term “algorithm”
	Regarding Claims 4 and 13, the claims recite “the plurality of predefined algorithms comprise: a first algorithm configured to minimize weight; a second algorithm configured to minimize static imbalance; a third algorithm configured to minimize couple imbalance; a fourth algorithm configured to minimize both static and couple imbalance while prioritizing a lowest static imbalance; and a fifth algorithm configured to minimize both couple imbalance and static imbalance without prioritizing static imbalance or couple imbalance”. The specification fails to describe the specifics of the algorithm, what variables are contained in each algorithm, and how the aforementioned imbalances/weights are minimized according to each algorithm. The specification also fails to describe how imbalances are prioritized/not prioritized.
	As such, the claimed invention was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims dependent upon a rejected claim are therefore rejected as well.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding Claim 1, the claim recites “determining, via a selected optimization strategy, the balancing solution defining a correction to apply to the rotating body to achieve corrected balance parameters meeting the set of constraints”
The specification fails to describe what the optimization strategy is (other than a general description of goal of the algorithm e.g. “minimize weight” “minimize static imbalance” “minimize couple imbalance” “minimize both static and couple imbalance while prioritizing a lowest static imbalance” and “minimize both couple imbalance and static imbalance without prioritizing static imbalance or couple imbalance”), what the actual algorithms are, how the constraints are used to in the optimization strategy, and what a balancing solution is.
Turning to the Wands factors, no guidance is provided by the applicant nor are any working examples provided.
As such, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Similar can be said regarding Claims 10 and 19.
This rejection applies to all recitations of the term “algorithm”
	Regarding Claims 4 and 13, the claims recite “the plurality of predefined algorithms comprise: a first algorithm configured to minimize weight; a second algorithm configured to minimize static imbalance; a third algorithm configured to minimize couple imbalance; a fourth algorithm configured to minimize both static and couple imbalance while prioritizing a lowest static imbalance; and a fifth algorithm configured to minimize both couple imbalance and static imbalance without prioritizing static imbalance or couple imbalance”. The specification fails to describe the specifics of the algorithm, what variables are contained in each algorithm, and how the aforementioned imbalances/weights are minimized according to each algorithm. The specification also fails to describe how imbalances are prioritized/not prioritized.
Turning to the Wands factors, no guidance is provided by the applicant nor are any working examples provided.
	As such, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims dependent upon a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 9-12, 14, 15, and 18 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerdes et al. (US 6952964).
Regarding Claim 1, Gerdes discloses a method of determining a balancing solution for a rotating body [Abstract] comprising a wheel or wheel assembly (22) (Col 4, lines 63 - 65), the method comprising: receiving balance parameters defining measured imbalance associated with the rotating body (Col 5, lines 10 – 14; Col 7, lines 33 – 35); receiving a set of constraints, at least one of the constraints defining a non-zero target correction (predetermined value representative of the maximum balance effect which is permitted only to an imperceptible level) of one of the balance parameters (Col 8, lines 20 – 42); and determining, via a selected optimization strategy, the balancing solution defining a correction to apply to the rotating body to achieve corrected balance parameters meeting the set of constraints (Col 5, lines 14 – 17; Col 7, lines 35 – 40).
Regarding Claim 2, Gerdes discloses receiving the selected optimization strategy, prior to the determining the balancing solution, via a user interface (the optimization strategy is according to dimensions of the wheel which are input via the user interface) (Col 5, lines 30 – 42, lines 61 – 67; Col 8, lines 20 – 42, 58 – 65).
Regarding Claim 3, Gerdes discloses the selected optimization strategy comprises a selected algorithm defined by corresponding balance equations (Static or Dynamic mode), the selected algorithm being one of a plurality of predefined algorithms (Col 10, lines 35 – 61).
Regarding Claim 5, Gerdes discloses the set of constraints comprises receiving individually selectable limits (levels imperceptible to the average customer for static and dynamic balance) for the corrected balance parameters (Col 8, lines 20 – 42).
Regarding Claim 6, Gerdes discloses receiving the individually selectable limits comprises receiving an individually selectable maximum static imbalance value (highest value allowed of static imbalance allowing for imbalance to be imperceptible) and an individually selectable maximum couple imbalance value (highest value allowed of dynamic (couple) imbalance allowing for imbalance to be imperceptible) (Col 8, lines 20 – 42).
Regarding Claim 9, Gerdes discloses a plurality of balance parameters for a corresponding plurality of rotating bodies are selectable for batch computation of balancing solutions using the set of constraints and the selected optimization strategy (as the device comprises a CPU 20, a plurality of balance parameters for a corresponding plurality of rotating bodies are selectable for batch computation of balancing solutions using the set of constraints and the selected optimization strategy).
Regarding Claim 10, Gerdes discloses a balance controller, in at least Figure 3, for determining a balancing solution for a rotating body [Abstract] comprising a wheel or wheel assembly (22) (Col 4, lines 63 - 65), the balance controller comprising processing circuitry (20) configured to: receive balance parameters defining measured imbalance associated with the rotating body (Col 5, lines 10 – 14; Col 7, lines 33 – 35) (Figure 3); receive a set of constraints, at least one of the constraints defining a non-zero target correction (predetermined value representative of the maximum balance effect which is permitted only to an imperceptible level) of one of the balance parameters (Col 8, lines 20 – 42); and determine, via a selected optimization strategy, the balancing solution defining a correction to apply to the rotating body to achieve corrected balance parameters meeting the set of constraints (Col 5, lines 14 – 17; Col 7, lines 35 – 40).
Regarding Claim 11, Gerdes discloses the processing circuitry is further configured to receive the selected optimization strategy, prior to the determining the balancing solution, via a user interface (the optimization strategy is according to dimensions of the wheel which are input via the user interface) (Col 5, lines 30 – 42, lines 61 – 67; Col 8, lines 20 – 42, 58 – 65) (see 34 in Figure 3).
Regarding Claim 12, Gerdes discloses the selected optimization strategy comprises a selected algorithm defined by corresponding balance equations (Static or Dynamic mode), the selected algorithm being one of a plurality of predefined algorithms (Col 10, lines 35 – 61).
Regarding Claim 14, Gerdes discloses receiving the set of constraints comprises receiving individually selectable limits (levels imperceptible to the average customer for static and dynamic balance) for the corrected balance parameters (Col 8, lines 20 – 42).
Regarding Claim 15, Gerdes discloses receiving the individually selectable limits comprises receiving an individually selectable maximum static imbalance value (highest value allowed of static imbalance allowing for imbalance to be imperceptible) and an individually selectable maximum couple imbalance value (highest value allowed of dynamic (couple) imbalance allowing for imbalance to be imperceptible) (Col 8, lines 20 – 42).
Regarding Claim 18, Gerdes discloses a plurality of balance parameters for a corresponding plurality of rotating bodies are selectable for batch computation of balancing solutions using the set of constraints and the selected optimization strategy (as the device comprises a CPU 20, a plurality of balance parameters for a corresponding plurality of rotating bodies are selectable for batch computation of balancing solutions using the set of constraints and the selected optimization strategy).
Regarding Claim 19, Gerdes discloses a balancing system, in at least Figures 1 – 3, for determining a balancing solution for a rotating body [Abstract] comprising a wheel or wheel assembly (22) (Col 4, lines 63 - 65), the balancing system comprising: a balancer (Figures 1, 2) comprising a motor (14) and spindle (12) for rotating the rotating body (Col 4, lines 55 – 65), and one or more sensors (22, 24) configured to determine balance parameters defining measured imbalance associated with the rotating body (Col 4, line 65 – Col 5, line 2, lines 10 – 14; Col 7, lines 33 – 35); and a balance (Figure 3) controller comprising processing circuitry (20) configured to: receive the balance parameters (Col 5, lines 10 – 14; Col 7, lines 33 – 35) (Figure 3), receive a set of constraints, at least one of the constraints defining a non-zero target correction (predetermined value representative of the maximum balance effect which is permitted only to an imperceptible level) of one of the balance parameters (Col 8, lines 20 – 42), and determine, via a selected optimization strategy, the balancing solution defining a correction to apply to the rotating body to achieve corrected balance parameters meeting the set of constraints (Col 5, lines 14 – 17; Col 7, lines 35 – 40).
Regarding Claim 20, Gerdes discloses the processing circuitry is further configured to receive the selected optimization strategy, prior to the determining the balancing solution, via a user interface associated with the balance controller (the optimization strategy is according to dimensions of the wheel which are input via the user interface) (Col 5, lines 30 – 42, lines 61 – 67; Col 8, lines 20 – 42, 58 – 65) (see 34 in Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerdes et al. (US 6952964), in view of Braghiroli (US 2009/0025476).
Regarding Claims 4 and 13, Gerdes discloses the plurality of predefined algorithms comprise: a second algorithm configured to minimize static imbalance (Col 10, lines 50 – 61); a third algorithm configured to minimize couple (dynamic) imbalance (Col 8, lines 20 – 42); a fourth algorithm configured to minimize both static and couple imbalance while prioritizing a lowest static imbalance; and a fifth algorithm configured to minimize both couple imbalance and static imbalance without prioritizing static imbalance or couple imbalance (both static and couple imbalance can be minimized or the limits can be adjusted to minimize one of the two) (Col 8, lines 20 – 42).
Gerdes fails to expressly disclose a first algorithm configured to minimize weight.
Braghiroli teaches an algorithm configured to minimize weight [0010].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Gerdes to include an algorithm configured to minimize weight for the benefit of saving on balancing weights, as taught by Braghiroli [0011].

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerdes et al. (US 6952964), in view of Gotra et al. (EP 1785712)
Regarding Claims 7 and 16, Gerdes discloses receiving the set of constraints comprises receiving a step value for correction weights (as the system knows the weight increment to prevent chasing weights and select an imbalance limit that is imperceptible) (Col 7, lines 47 – 55; Col 8 lines 20 – 42) 
Gerdes fails to expressly disclose a maximum value for weight correction.
Gotra teaches a maximum value for weight correction [0004].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Gerdes to include receiving a maximum value for weight correction for the benefit of balancing wheels intended for high performance vehicles, as taught by Gotra [0004].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856